DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of claims 1, 25, and 26 in the reply filed on 11/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the positioning system of the physiological state sensor” which is indefinite as the sensor and the positioning system are claimed separately, but line 5 states that the positioning system is part of the state sensor.  It is unclear whether a new positioning system is claimed or the positioning system is part of the state sensor. For the purpose of examination, either the sensor or system may be communicably connected to the local server.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites determines to measure a physiological state information of the person using the physiological state sensor according to the position information, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements (ie. a local server, a cloud server, a physiological sensor, a poisoning system), physiological state information, position information, and physiological state report do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The local server and cloud server components are directed to generic computer components that amount to simply implementing the abstract idea on a computer; the physiological sensor and position sensor is a data-gathering component that is required to obtain the data used in the abstract idea and is insignificant extra-solution activity; and the additional steps of physiological state information and position information are additional mathematical concepts (i.e. abstract ideas).The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are to receiving data, processing data, and measure physiological state information, which are all well-understood, routine, and conventional computer functions. See MPEP § 2106.05(d).
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject matter. The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 1 is directed to a device (i.e. machine) and thus meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.)
Regarding claim 1 the following step is an abstract idea:
“determines to measure a physiological state information of the person using the physiological state sensor according to the position information”, which is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions. In this case, a human could measure physiological state information.
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claim 1 the abstract idea is not integrated into a practical application.
The following claim elements do not add any meaningful limitation to the abstract idea:
- “local server” and “cloud server”, are recited at a high level of generality and are generic computer components amounting to insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(b)].
- “physiological state information”, “physiological state report”, and “position information” are data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
- “physiological sensor” and “position system” are routine means for collecting heart information/data;
Step 2B – significantly more/inventive concept
The additional elements of claim 1 when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, local server, cloud server, physiological sensor, and position system, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements are insignificant extra-solution activity and do not amount to more than what is well- understood, routine, and conventional. 
Dependent claims 25 and 26 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claim 1. The dependent claim limitations are directed to measure physiological state information (claims 25-26), which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1, 25, and 26 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen (US 20140278220)(Hereinafter Yuen).
Regarding claim 1, Yuen teaches a health management system suitable for monitoring a physiological state in a specific space ([0152] “the biometric monitoring device may automatically detect or determine when the user is attempting to go to sleep [physiological state], is entering sleep, is asleep, and/or is awoken from a period of sleep.”), comprising: 
a physiological state sensor ([0152] “the biometric monitoring device may employ physiological sensors to acquire data”); 
a positioning system measuring a position information ([0009] “the motion sensor may include one or more sensors selected from the group consisting of: accelerometers, gyroscopes, magnetometers, piezoelectric sensors, electromagnetic trackers, and camera-based imaging sensors.” [0006] “wearable biometric tracking device and to output corresponding motion data, and control logic, wherein the pressure sensor, the motion sensor, and the control logic are communicatively connected.”); 
a local server communicatively connected to the positioning system of the physiological state sensor, wherein the local server determines to measure a physiological state information of the person using the physiological state sensor according to the position information ([0154] “Calculation of the user's sleep data may be performed on one or both devices or an external service (e.g., a cloud server) using data from one or both devices.”  [0154] “The secondary device may also act as a relay to transfer data to and/or from the biometric monitoring device to and/or from an external service such as www.fitbit.com or other service. ”); and 
a cloud server communicatively connected to the local server ([0154] “Calculation of the user's sleep data may be performed on one or both devices or an external service (e.g., a cloud server) using data from one or both devices.” The biometric monitoring device must be communicatively connected for such calculation.), wherein the cloud server generates a physiological state report according to the physiological state information ([0154] “The secondary device may also act as a relay to transfer data to and/or from the biometric monitoring device to and/or from an external service such as www.fitbit.com or other service (e.g., data such as news, social network updates, email, calendar notifications) …Calculation of the user's sleep data may be performed on one or both devices or an external service (e.g., a cloud server) using data from one or both devices.” The sleep data is acquired from the heart rate, which is comes from the heart rate.). 
Regarding claim 25, Yuen teaches wherein the local server further determines to measure the physiological state information of the person using the physiological state sensor according to at least one of a time information, an environmental temperature, and an air quality ([0154] “The secondary device may include sensors to assist in sleep monitoring or environmental monitoring such as, for example, sensors that measure ambient light, noise and/or sound (e.g., to detect snoring), temperature, humidity, and air quality (pollen, dust, CO2, etc.).”).
Regarding claim 26, Yuen teaches wherein the local server determines a time that the person stays at a preset position in the specific space according to the position information and the time information ([0153] “The transition between awake and sleep may be determined by observing periods where the user's heart rate decreases over a predetermined time duration”), 
measures the physiological state information of the person using the physiological state sensor corresponding to the preset position in response to the time being greater than a time threshold ([0153] “Similarly, the transition between sleep and awake may be determined by observing an increase in the user's heart rate above a predetermined threshold of the user's resting heart rate.” The beats per minutes of a heart rate is a time threshold and will continue to measure physiological state information after the time threshold is exceeded to determine if a user is asleep or awake.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792